﻿Mr. President, your election to guide the work of this session honours you and gives us cause for rejoicing for, given your qualities as an experienced diplomat and your great experience of the United Nations system, we know that you will lead us to our objective. Moreover, coming from the German Democratic Republic, a country with < rich history, and belonging as you do to a rather special generation, you have a special sensitivity that will enable you to help us in finding the compromises necessary to resolve the many problems that confront us. My delegation, which is particularly pleased at your election, will give you and the other officers of this Assembly all possible assistance.
We join other delegations in extending our sincere thanks to your predecessor Mr, Humayun Rasheed Choudhury, Minister for Foreign Affairs of Bangladesh, for the work he accomplished during his term of office. We pay a tribute also to Mr. Javier Perez de Cuellar, our Organization's Secretary-General, for his untiring and increasing work in the service of the international community.
Before stating my country's views on some of the items on our agenda, I should like to extend to the Assembly the greetings and best wishes for the success of our work of the President of the Military Committee for National Safety and President of the Republic of Burundi, Major Pierre Buyoya.
I shall also venture to explain briefly the reasons that led the armed forces of Burundi, supported by patriotic forces, to take up the difficult but noble and inspiring task of guiding our country's destiny.
The regime that was overthrown on 3 September 1987 had been guilty of many violations of our citizens' rights and fundamental freedoms, flouting the cardinal principles enshrined in and guaranteed by our laws and the Constitution, Thus, freedom of expression and thought were no longer tolerated, and this had led to the arbitrary and prolonged detention of innocent persons. 
Similarly, a watch was being kept on freedom of religion and worship. As a result, disputes between the State and the Catholic Church emerged - sterile wrangling designed only to cover up the mistakes being made in overall policy. National unity, built up so patiently and re-established with such difficulty, was threatened. Finally, the worsening of relations with neighbouring countries and other friendly nations naturally had an impact on co-operation.
It was for all those reasons - and many others that it would take me too long to set out here - that President Buyoya, with the support of other dynamic forces in the nation, took over the country's leadership without bloodshed, in an atmosphere of calm and dignity characteristic of the people of Burundi.
In his speech on his programme made on 3 October this year. President Buyoya reaffirmed that the new regime would guarantee fundamental rights and freedoms and the safety of foreigners living in our country, so that our country might regain the characteristics for which it was noted: a welcoming and hospitable land where it is a joy to live.
That is why I would highlight, among the measures already taken to recover our national health, the release of all political prisoners, amnesty for some prisoners under common law, the opening of churches that had been closed and resumption of the right to worship.
The President also declared;
"Burundi will continue to work with other African countries within the Organization of African Unity to find solutions to the serious political and economic problems that face our continent. The resolve of our political will, with respect for our commitments to neighbouring countries and other countries of the subregion, is the basis of ail our hopes for a future improvement in our relations. Burundi's presence at and participation in deliberations within United Nations bodies will be assured ..."  
Burundi's position on the major international problems of the day, and more specifically on the items now before the Assembly, is based on our analysis of them in keeping with the principles of our foreign policy: good-neighbourliness, non-interference in the internal affairs of other States, positive non-alignment, international co-operation and solidarity and support for genuine national liberation movements.
Burundi's position will also be based on those well-known objective criteria with regard to disarmament, the relationship between disarmament and development, the economic and debt crisis, political problems such as the illegal occupation of Namibia, apartheid in South Africa, the situation in Central America, the wars in Asia and the tragic problem of the division of the Korean people.
In my delegation's view, one of the challenges facing the United Nations, to whose solution it must give priority if it wishes to retain its credibility, is that of southern Africa, where a Territory for which our Organization has direct responsibility is illegally occupied; where independent countries Members of out Organization are constantly being attacked, without being given any breathing space; where armed bands are supplied and financed at great cost to destroy the infrastructure and sow death and devastation among the peoples; and where an inhuman regime denies millions of men and women the right to participate in running their country.
In addition to our duty of solidarity to the front-line countries, Burundi has genuine reasons for being interested in what happens in that region. After all, we are not fat from the theatre of those deadly operations, and their impact is felt on our economy in one way or another. Therefore, we are interested in a solution to the region's problems being found as soon as possible. 
We regard the tragic and anachronistic situation of the Namibian people as a thorn in the flesh of the people of Africa, an insult to the United Nations Council for Namibia, a challenge to the Security Council and a cause of shame to the United Nations. What has not been done, or attempted, in order to drive South Africa out of Namibia? And what has been the result?
Despite resolution 2145 (XXI) of 27 October 1966, ending South Africa's Mandate; despite the advisory opinion given by the International Court of Justice on 21 June 1971, declaring that South Africa had an obligation to withdraw its administration from Namibia and end its occupation; despite Security Council resolution 435 (1978), setting forth the plan for Namibia's independence; despite innumerable resolutions, conferences and seminars - the international community still finds itself powerless in the face of South Africa's continuing refusal to withdraw from Namibia, where it continues to plunder and exploit the wealth of the Namibians on the land and underground.
Faced with this situation, the delegation of Burundi believes the international community must mobilize to take up the challenge and give the South West Africa People's Organization (SWAPO), the sole, authentic representative of the Namibian people, all the assistance it needs in its day-to-day struggle against the South African occupier. The actions that must be taken urgently include the imposition of comprehensive mandatory sanctions under Chapter VII of the Charter, because South Africa's illegal presence is a permanent threat to the neighbouring countries in the region and to international peace and security.
As for South Africa itself, this Organization has on many occasions condemned and criticized the system of Government that the authorities of that country have imposed by force on their citizens. The apartheid regime of Pretoria, which is the very negation of the universally recognized principle of the equality of all human beings, has no right to rule, and it must disappear·
That is why my delegation supports and encourages the nationalist movement, the African National Congress (ANC), in the struggle against the inhuman racist apartheid regime  and calls for the unconditional release of the nationalist leader Nelson Mandela and his comrades·
The acts of aggression and destabilization constantly carried out by the racist Pretoria regime against neighbouring independent States - Angola, Mozambique, Zambia and Zimbabwe in particular - call for total condemnation by our Organization. 
Not only must we condemn the Pretoria regime for its underhanded actions against the front-line States; we are also duty bound to call for compensation for the losses incurred and to demand that adequate measures be taken to prevent any further acts of destruction.
In the northern part of the African continent there is a situation which/ despite the efforts made by the Organization of African Unity (OAU) and the United Nations, has not yet been satisfactorily resolved. Members will have guessed that I have in mind the case of the Sahraoui Arab Democratic Republic. A number of States represented here have recognized it, while others consider that its territory should be an integral part of another State, itself a Member of the Organization. That is a situation which, to say the least, is paradoxical, and legal niceties have not been able to give the advantage to one side or the other on this question, which is a question of puce decolonization. We urge the parties directly involved in the situation to demonstrate great political flexibility and by carrying out the referendum advocated in resolutions of the OAU and the United Nations.
As for the conflict between Chad and Libya, we call on these two brother countries, these two neighbours, to demonstrate African wisdom by avoiding a situation that would once again paralyse the pan-African organization, which has not yet recovered from the Western Sahara conflict. Burundi hopes that a peaceful solution to this problem will be found through negotiations within the context of the Ad Hoc Committee of the OAU, or else through arbitration by the International Court of Justice at The Hague.
In the Middle East, where the problems are as old as this Organization, the situation is far from being a pretty one. When the Israelis deny a homeland to the Palestinians, when the Palestinians swear to destroy the Jewish State, when the friends of both do not urge them to practise moderation and to seek viable political compromises, when Lebanon remains occupied and divided, we have to realize that the chasm is indeed wide and that peace is hardly imminent.
We for our part would advocate that the Palestinians' right to a homeland be recognized and that the Palestine Liberation Organization (PLO) , the sole legitimate representative of the Palestinian people, should participate on a footing of equality with the representatives of other States in the region in the search for a lasting solution to the Middle East problem.
That region, of strategic importance to the entire world, is, alas, despite the tireless efforts made by many statesmen - most recently by the Secretary-General, Mr, Javier Perez de Cuellar - still the scene of one of the most devastating and deadly wars of our age. The conflict between Iran and Iraq may, if we are not careful, provide additional proof of the impotence of this Organization, and particularly of the ineffectiveness of decisions taken by its principal organ, the Security Council. If resolution 598 (1987) , adopted unanimously by the Security Council in July last, suffers the same fate as its resolution 435 (1978) , which established the plan for Namibia's independence, it will be difficult to restore our Organization's credibility. We call on those who have special responsibilities for the maintenance of international peace and security to pay heed. 
As for the situation in Afghanistan, my delegation believes that the sons and daughters of that country, if left to themselves, without any pressure from foreign forces, can find a solution that is in their own interests. The same approach is valid for the situation in Kampuchea, in the South-East Asian region. The Kampuchean people can achieve national reconciliation, and the eight-point proposal submitted by the Coalition Government can serve as a basis for a peaceful settlement of the conflict.
Also in the Par East region, my country is concerned at the unjust fate imposed on the Korean people by the division of their territory into two parts. North and South, and by the presence of foreign troops. It is our view that without outside interference the two parties can achieve peaceful reunification. In that spirit, we welcome the contacts that have occurred between North and South and we trust that they will be continued and even extended to all levels, in order to achieve the full and peaceful reunification of the Korean nation.
Turning to the situation in Latin America, my country supports the diplomatic efforts of the Contadora Group and the Support Group to find a peaceful, mutually acceptable solution to the crisis in Central America. That is why we welcomed the signing, on 7 August 1987, of the Guatemala agreement between the five countries of Central America, which are resolved to create a better future for the Central American region. We call upon all those who have interests in that part of the world to make a positive contribution to ensuring the success of the implementation of the treaty signed in Guatemala City, so that peace and stability can be restored to that region.
Although my statement has dealt primarily with political issues, it is my delegation's view that they are far from being the only, or indeed the most important, hindrances to international peace and security. Indeed, in Burundi we believe that the survival of our planet Earth depends also on solutions being found to such thorny problems as poverty, hunger, overpopulation, the worsening economies in the majority of our States, over-armament, indebtedness and so on.
According to figures published in the Final Document of the International Conference on the Relationship between Disarmament and Development, which took place only recently in New York - from 24 August to 11 September - it is estimated that in the developing countries about 1 billion people live below the poverty line, 780 million suffer from malnutrition, 850 million are illiterate, 1.5 billion have no access to medical care, 1,5 billion are unemployed, and 1 billion do not have adequate housing. Those statistics speak for themselves and, alas, the projections for the future are not encouraging. On the contrary, it is forecast that most of our countries are simply not economically viable. That is a euphemism for saying that these States should simply disappear.
Without a doubt, those are matters of concern. The analyses that led to these alarmist conclusions are based on the deterioration of the economies of those States. But this deterioration is not necessarily to be attributed to the leaders of, or the policies followed by, the States whose disappearance is being predicted. In fact, the prices of the commodities and services that these countries provide by producing, exporting and selling their commodities and agricultural goods are set in bureaucratic offices that are unaware of the concerns of those States. A reorganization of all aspects of the international market is the only way to correct the economic disparities in the world today. The debt problem of many of our countries is simply a logical result of the policy of price fixing and the fluctuations in the abilities of our countries to pay. An equitable solution can be found only in the context of global negotiations on the implementation of decisions on the international economic order.
When the President of the United States of America, Mr. Ronald Reagan, addressed the Assembly on 21 September, he confirmed that the United states of America and the Soviet Union had, four days earlier, agreed to conclude an agreement before the end of the year on the elimination of medium- and short-range missiles. This was confirmed by the Minister for Foreign Affairs of the Soviet Union, Mr. Eduard Shevardnadze, when he spoke on 23 September in the Assembly.
While we welcomed this communication of historic significance, my delegation would have been even more delighted if we could have been assured that this agreement would enable us to tackle the economic and financial problems facing the world.
The resources made available in this way should be directed towards the sectors of economic and social development to enable us, particularly the least developed countries, to catch up in this area.
Those who are well versed in disarmament matters tell us that the arms that are to be eliminated relate primarily to Europe. They apparently account for 20 per cent of global military expenditure and so far have never been used. The destruction that has occurred to date has resulted from the use of conventional weapons, which account for the remaining 80 per cent of global expenditure.
We cherish the hope that this move to reduce and eliminate the instruments of death will continue and be extended to all categories of weapons. In this connection, my country welcomes the convening here of the first International Conference on the Relationship Between Trade and Development which highlighted the close interrelationship of disarmament and development. We express the hope that the Final Document adopted by the Conference, which is a first step in the right direction, will generate positive effects, so that the world can move towards total and complete disarmament and devote more attention to development, justice, peace and international security.
